SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

324
CA 11-00908
PRESENT: SCUDDER, P.J., SMITH, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF MATTHEW MITCHELL,
PETITIONER-APPELLANT,

                      V                                            ORDER

ONTARIO COUNTY AND ONTARIO COUNTY SHERIFF,
RESPONDENTS-RESPONDENTS.


TREVETT CRISTO SALZER & ANDOLINA P.C., ROCHESTER (LAWRENCE J. ANDOLINA
OF COUNSEL), FOR PETITIONER-APPELLANT.

JOHN W. PARK, COUNTY ATTORNEY, CANANDAIGUA, FOR
RESPONDENTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Ontario County
(William F. Kocher, A.J.), entered August 4, 2010 in a proceeding
pursuant to CPLR article 78. The judgment denied and dismissed the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 16, 2012                        Frances E. Cafarell
                                                  Clerk of the Court